DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	The amendments filed 9/16/2022 have been entered. The 112a rejections have been overcome. Accordingly claims 1-6 and 8-21 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 6, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski (US 2007/0107879) in view of Lord (US 20150208728), Kotary (US 2004/0065750) and Hendrick (WO 2016/108694 A1).

Regarding claim 1, Radomski discloses (Fig-2-4-6) a vaporiser assembly for an aerosol-generating system, comprising: cigarette 
a capillary element (1 and 2) made of porous glass (porous sintered glass [0028]), the capillary element having a first end and a second end (opposite ends of stacked components 1 with 2), the first end of the capillary element configured to be fluidically connected to a liquid storage portion (liquid reservoir 3, figure 6) containing a liquid aerosol-forming substrate (liquid of liquid reservoir 3 [0028]), a pore size of the capillary element configured to allow the liquid aerosol-forming substrate from the liquid storage portion to be conveyed from the first end of the capillary element to the second end of the capillary element by capillary action (“capillary wick” [0028]); and 
a heater element (9 at end 2, [0028]) disposed at the second end of the capillary element, the heater element 
Radomski is silent regarding wherein the capillary element having a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element, the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to retain substantially all of the liquid aerosol-forming substrate within the capillary element and the liquid storage portion while allowing passage of an aerosol of the liquid aerosol forming substrate through the second end of the capillary element based on a capillary action of the smaller pores as fabricated.
However Lord teaches a capillary effect heated vaporizing device wherein the capillary element has a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element (larger pores away from heating end “the porous material may have smaller pores in a region next to the heating element” [0028]) the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to retain substantially all of the liquid aerosol-forming substrate within the capillary element and the liquid storage portion (the porous material is holds substantially all vapor forming fluids through the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in view of having smaller pores at the vapor producing end “The porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element” [0028]) while allowing passage of an aerosol of the liquid aerosol forming substrate through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (fluid is wicked from fluid source with large pore size to small pore size at heater/vapor producing end of porous medium “The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element. The liquid store may be configured to wick liquid onto the heating element” [0028-0029]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated, is to increase the efficiency of liquid transfer, while retaining liquid from leaking “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029] while providing a retention of the fluid with the porous structure “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with the homogenized gradient porous feature having smaller pores towards heating element/vapor producing area of Lord, to increase the liquid transfer efficiency while providing a retention (leak resistance) of the fluid with the porous structure.
Additionally Kotary teaches (Fig-1) a capillary wicking vaporizing system providing smaller pores in areas where a capillary system (3) would be susceptible to leaks (“the small pore section 3a could be placed where it is most likely to aid in the prevention of spilling or leaking of the liquid through the wick 3.” [0045], element 3 is a wick and as such provides capillary movement and may be further heated at the vaporizing wick end to aid movement and vaporization “The present wick-based delivery system can also be combined with an electric heater to facilitate the release of the vaporizable material into the ambient air” [0047]).
The advantage of having smaller pore sizes of a capillary element placed at exposed leak prone areas, is to provide vaporization from the pre-vapor fluid while preventing leakage of the pre-vapor fluid at leak susceptible areas “the small pore section 3a could be placed where it is most likely to aid in the prevention of spilling or leaking of the liquid through the wick 3.” [0045]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski as already modified by Lord with Kotary, by modifying the gradient of pores of Radomski to include the smaller sized pores at leak susceptible areas of the capillary component of Kotary, to inhibit leaks at leak susceptible areas. 
Radomski is silent regarding the heater element being directly in contact with an outer surface the capillary element.
However Hendrick teaches a capillary wicking vaporizing system having a capillary element surface (surface of porous ceramic layer) being directly in contact the heater element, emphasis added “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature” (column 2, lines 16-19).
The advantage of the heater element being directly in contact with a surface the capillary element, is to better control temperature at medium to be heated so as prevent burning “Heater 32 achieves an improved temperature control and the ability to control the amount of E-liquid evaporating in time by varying the characteristics of the porous ceramic layer 36, such as thickness, size of pores, and porosity” (page 11, lines 19-21) “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature thereby preventing burning of components in the delivery fluid and/or other elements of the system,” (page 2, lines 16-21), and/or to reinforce the conductor “As a further effect the ceramic layer provides structure and stability to the conductor thereby increasing the strength and stability of the heater as a whole. This is especially relevant in case the system is applied as an E-cigarette. Such E-cigarette is subjected to many movements, vibrations and/or other impacts.” (page 2, lines 2-26).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radmoski with Hendrick, by modifying the outer surface heating heating element of Radomski that already faces away from the capillary element at a plane above the fluid reservoir, with the directly contact of heating element to capillary element feature of Hendrick, to better control temperature at medium to be heated so as prevent burning.

Regarding claim 2, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the capillary element has a cylindrical shape (cylindrical shape [0026]) with a first surface at the first end and a second surface at the second end (top of 2 opposite bottom of 1), and the heater element is disposed on the second surface of the capillary element (heater 9 with wall 12 as heat source, controlled by temperature sensors 10 and 11 on heater component  portion of 12 [0023], [0026]).

Regarding claim 3, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the heater element is provided at a circumferential surface of the capillary element adjacent to the second end of the capillary element (heater 9 with wall 12 as heat source, controlled by temperature sensors 10 and 11 on heater component portion of 12 [0023], [0026]).

Regarding claim 4, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the heater element is an electric resistance heater (resistance element of heater shown with squiggled lines of 9, alternatively see claim 5).

Regarding claim 6, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the pore size gradient of the capillary element is linear (“cone” transition between components 1 and 2 provides linear transition of pore size [0026]).
Further see modification in claim 1 of Radomski in view of Lord, wherein the single porous structure has a gradient of pore size, replacing the two conical porous structures of Radomski, to increase efficiency of fluid transfer (further see Lord [0028-0029]).


Regarding claim 16, Radomski discloses an aerosol-generating system, comprising: 
a main body including a housing (12), a power supply (of heating element 9, of temperature sensors 10/11), electric circuitry (of heating element 9, of temperature sensors 10/11), and a vaporiser assembly (porous components 1/2 heater 9), 
the vaporiser assembly including a capillary element (1/2) and a heater element (9 with 12), the capillary element made of porous glass (“porous sintered glass” [0026]), the capillary element having a first end (at/in liquid 3) and a second end (portion of 2 opposite 1), the heater element disposed at the second end of the capillary element (at end of capillary element not in reservoir [0028]),
the heater element 
Radomski is silent regarding the capillary element having a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to retain substantially all a leakage of the liquid aerosol-forming substrate within the capillary element and a liquid storage portion while allowing passage of an aerosol of the liquid aerosol forming substrate based on a capillary action of the smaller pores as fabricated.
However Lord teaches a capillary effect heated vaporizing device wherein the capillary element has a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element (larger pores away from heating end “the porous material may have smaller pores in a region next to the heating element” [0028]) the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to retain substantially all the liquid aerosol-forming substrate within the capillary element and a liquid storage portion (the porous material is leak inhibited by the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in view of having smaller pores at the vapor producing end “The porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element” [0028]) while allowing passage of an aerosol of the liquid aerosol forming substrate through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (fluid is wicked from fluid source with large pore size to small pore size at heater/vapor producing end of porous medium “The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element. The liquid store may be configured to wick liquid onto the heating element” [0028-0029]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated is to increase the efficiency of liquid transfer “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029] while providing a retention of the fluid with the porous structure “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with the homogenized gradient porous feature having smaller pores towards heating element/vapor producing area of Lord, to increase the liquid transfer efficiency while providing a retention (leak resistance) of the fluid with the porous structure.
Radomski is silent regarding the heater element being directly in contact with a outer surface of the capillary element.
However Hendrick teaches a capillary wicking vaporizing system wherein the heater element being directly in contact with an outer surface the capillary element (emphasis added “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature” (column 2, lines 16-19)).
The advantage of the heater element being directly in contact with a surface the capillary element, is to better control temperature at medium to be heated so as prevent burning “Heater 32 achieves an improved temperature control and the ability to control the amount of E-liquid evaporating in time by varying the characteristics of the porous ceramic layer 36, such as thickness, size of pores, and porosity” (page 11, lines 19-21) “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature thereby preventing burning of components in the delivery fluid and/or other elements of the system,” (page 2, lines 16-21), and/or to reinforce the conductor “As a further effect the ceramic layer provides structure and stability to the conductor thereby increasing the strength and stability of the heater as a whole. This is especially relevant in case the system is applied as an E-cigarette. Such E-cigarette is subjected to many movements, vibrations and/or other impacts.” (page 2, lines 2-26).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radmoski with Hendrick, by modifying the heating element of Radomski that already faces away from the capillary element at a plane above the fluid reservoir, with the directly contact of heating element to capillary element feature of Hendrick, to better control temperature at medium to be heated so as prevent burning.

Regarding claim 19, Radomski discloses a method for manufacturing a vaporiser assembly for an aerosol- generating system, comprising: 
fabricating a capillary element from porous glass, the capillary element having a first end and a second end (opposite ends of stacked components 1 with 2), the first end of the capillary element configured to be fluidically connected to a liquid storage portion (liquid reservoir 3, figure 6) containing a liquid aerosol-forming substrate (liquid of liquid reservoir 3 [0028]), 
a pore size of the capillary element configured to allow the liquid aerosol-forming substrate from the liquid storage portion to be conveyed from the first end of the capillary element to the second end of the capillary element by capillary action (“capillary wick” [0028]), and 
providing a heater element at the second end of the capillary element (heater element 9 with 12 at top end, figure 4a),
the heater element 
Radomski is silent regarding the capillary element having a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element, the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to retain substantially all the liquid aerosol-forming substrate within the capillary element and a liquid storage portion while allowing passage of an aerosol of the liquid aerosol forming substrate through the second end of the capillary element based on a capillary action of the smaller pores as fabricated.
However Lord teaches a capillary effect heated vaporizing device wherein the capillary element has a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element (larger pores away from heating end “the porous material may have smaller pores in a region next to the heating element” [0028]) the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to retain substantially all of the liquid aerosol-forming substrate within the capillary element and a liquid storage portion (the porous material is leak inhibited by the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in view of having smaller pores at the vapor producing end “The porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element” [0028]) while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (fluid is wicked from fluid source with large pore size to small pore size at heater/vapor producing end of porous medium “The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element. The liquid store may be configured to wick liquid onto the heating element” [0028-0029]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated is to increase the efficiency of liquid transfer “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029] while providing a retention of the fluid with the porous structure “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with the homogenized gradient porous feature having smaller pores towards heating element/vapor producing area of Lord, to increase the liquid transfer efficiency while providing a retention (leak resistance) of the fluid with the porous structure.
Radomski is silent regarding the heater element being directly in contact with an outer surface the capillary element.
However Hendrick teaches a capillary wicking vaporizing system wherein the heater element being directly in contact with an outer surface the capillary element (“The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature” (column 2, lines 16-19)).
The advantage of the heater element being directly in contact with a surface the capillary element, is to better control temperature at medium to be heated so as prevent burning “Heater 32 achieves an improved temperature control and the ability to control the amount of E-liquid evaporating in time by varying the characteristics of the porous ceramic layer 36, such as thickness, size of pores, and porosity” (page 11, lines 19-21) “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature thereby preventing burning of components in the delivery fluid and/or other elements of the system,” (page 2, lines 16-21), and/or to reinforce the conductor “As a further effect the ceramic layer provides structure and stability to the conductor thereby increasing the strength and stability of the heater as a whole. This is especially relevant in case the system is applied as an E-cigarette. Such E-cigarette is subjected to many movements, vibrations and/or other impacts.” (page 2, lines 2-26).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radmoski with Hendrick, by modifying the heating element of Radomski that already faces away from the capillary element at a plane above the fluid reservoir, with the directly contact of heating element to capillary element feature of Hendrick, to better control temperature at medium to be heated so as prevent burning.

Regarding claim 20, Radomski discloses the method according to claim 19, Radomski further discloses wherein the fabricating is performed with a phase separation process, a sintering process (“sintered” fabrication method [0029]), or a sol-gel process.

Regarding claim 21, Radomski discloses the vaporiser assembly of claim 1, Radomski further discloses wherein the capillary element is a single element. (Capillary components 1 and 2 maybe same material “centered ceramic” [0023]. Additionally it would be obvious to make the capillary element as a single element, see MPEP 2144.04 V.B. Making Integral)
Further Lord teaches a capillary effect heated vaporizing device wherein the pore size of the capillary element is homogenous across a cross section of the single capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path of the single porous component, is to increase the efficiency of liquid transfer there through “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component profile created gradient of Radomski, with the single porous component gradiented porous component of Lord, to increase the liquid transfer efficiency there through.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord, Kotary and Hendrick and in further view of Horn (US 2015/0230522).

Regarding claim 5, the vaporiser assembly according to claim 1, Radomski is silent regarding wherein the heater element is structured as a metallic coating, a mesh heater, or a coil.
However it would be obvious to exchange the heating element type with any equivalent heating element known in the vapor producing art, see MPEP 2144.06 II. Substituting Equivalents Known For The Same Purpose.
Further Horn teaches (Fig-5) a heater element (120) that is structured as metal coil, or metal mesh or coating (“preferably the heating means comprises a metal coil, metal tape, or metal mesh” [0010]), [0030].
The advantage of a metal coil or metal mesh or coating as the heating element is to provide known equivalents of heat producing structure in vapor devices while also providing a sufficient contact of the heating element directly to the vaporizing substance for quality of vapor [0030].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Horn, by replacing the un-specified specifics of the resistance heater of Radomski, with the direct contact metal wire, mesh or coating resistance heater of Horn, to provide known equivalents of heat producing structure in vapor devices while also providing a sufficient contact of the heating element directly to the vaporizing substance for quality of vapor.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord, Kotary and Hendrick and in further view of Rabin (US 2009/0220222).

Regarding claims 8-15, Applicant discloses in the specifications regarding pore size [00010] “A porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element”, therefore a finite range of poor sizes exist that, in relation to viscosity of the vaporizing fluid, would retain the fluid in the porous medium as well as wick the vaporizing fluid, Radomski also discloses the pore sizes with purpose for wicking and retaining the vaporizing fluid that may differ regarding fluid properties (anesthetic vs water) [0022], (additionally Radomski as modified by Lord in claim 1 teaches a retention of fluid within the porous structure having reduced pore size at vapor producing end for retaining a liquid therein). While it would be obvious to someone with ordinary skill in the art at the time the invention was field to apply Routine Optimization in view of ranges of pore sizes that are capable of wicking while retaining vaporizing fluid, see MPEP 2145.05. 
In regards to Routine Optimization, Rabin teaches such an optimization of pore size in a vaporizer based on the physical properties of the vaporizing fluid “…as well as thermo-physical characteristics of liquids or vapors, it is necessary to use a thinner, smaller pore size porous member for the vaporization component” [0039].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to further modify Radomski in view of Rabin, by adding to the known feature of pore sizes capable of retaining liquid of Radomski in view of Lord, the optimization of pore sizes in regards to applied vaporizing liquids viscosity’s thereby retaining said vaporizing liquid while producing a vapor as taught by Rabin.   

Regarding claim 8, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 0.3 and 250 microns (please see rationale above, it would be obvious to choose pore sizes in the range between .03 and 250 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 9, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 0.5 and 100 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 0.5 and 100 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 10, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 1 and 20 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 1 and 20 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 11, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 2 and 8 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 2 and 8 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 12, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 5 and 500 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 5 and 500 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).
Regarding claim 13, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 10 and 250 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 10 and 250 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 14, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 15 and 100 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 15 and 100 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 15, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 20 and 50 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 20 and 50 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord, Kotary and Hendrick and in further view of Minskoff (US 2016/0228658). 

Regarding claim 17, Radomski discloses the aerosol-generating system according to claim 16, Radomski further discloses further comprising: 
a liquid storage portion (3) 
Radomski is silent regarding the liquid storage portion configured to receive the first end of the capillary element of the vaporiser assembly such that based on the liquid storage portion being connected to the main body the capillary element comes into fluidic communication with the liquid aerosol-forming substrate stored in the liquid storage portion and based on the liquid storage portion being separated form the main body the capillary element is separated from the liquid storage portion. 
However Minskoff teaches the liquid storage portion (340) configured to receive the first end (seal 343 penetrating end of 312) of the capillary element of the vaporiser assembly such that based on the liquid storage portion being connected to the main body (other half of 310) the capillary element comes into fluidic communication with the liquid aerosol-forming substrate stored in the liquid storage portion (fluid 320, see figure 3b) and based on the liquid storage portion being separated form the main body the capillary element is separated from the liquid storage portion (liquid storage separable through seal 343 “The puncturing or breaking of the seal creates a break in the seal that may be reversible and/or the seal is re-sealable.” [0031]).
The advantage of the liquid storage portion configured to receive the first end of the capillary element of the vaporiser assembly such that based on the liquid storage portion being connected to the main body the capillary element comes into fluidic communication with the liquid aerosol-forming substrate stored in the liquid storage portion and based on the liquid storage portion being separated form the main body the capillary element is separated from the liquid storage portion, is to provide a connectable reservoir of liquid for vaporization that is re-sealable to a vaporizing portion of the vaporizer device “The puncturing or breaking of the seal creates a break in the seal that may be reversible and/or the seal is re-sealable.” [0031]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Minskoff, by adding to the side sealing capillary element sealing system of Radomski, the re-insertable membrane rupturing liquid reservoir exchange system of Minskoff, to provide a connectable reservoir of liquid for vaporization that is re-sealable to a vaporizing portion of the vaporizer device.

Regarding claim 18, Radomski as modified by Minskoff teaches the aerosol-generating system according to claim 17, Radomski further discloses wherein the liquid storage portion includes a sealing element (liquid storage is sealed to “liquid evaporator” (capillary element) to prevent liquid from leaking between the liquid storage portion and the evaporator “The area or areas of the liquid evaporator that are in connection with the liquid are equipped with a gas-tight jacket or are inserted into the evaporator tube such that the liquid cannot escape from the evaporator tube to the outside against the direction of dispensing when a respiration pressure is present on the front side for dispensing the evaporated liquid” [0022] figures 7a, 7b) disposed between a circumferential surface of the capillary element and the liquid storage portion to hinder a leakage of the liquid aerosol- forming substrate from the liquid storage portion (jacket keeps liquid from escaping [0022], [0029]),
Radomski alone is silent regarding the sealing element configured to be deformed by an insertion of the capillary element to hinder the leakage of the liquid aerosol-forming substrate. 
However Radomski as already modified by Minskoff teaches (Fig-3a-3b) the sealing element (343, Radomski) configured to be deformed (see figure 3a providing continuous 343 and subsequent figure 3b providing pierced 343 by evaporator element 312, Radomski) by an insertion of the capillary element (312, “a first hollow body of the delivery device, comprising the cartridge 340, couples with a second hollow body of the delivery device that contains the reservoir tap 312 within it so that the penetrating tip of reservoir tap 312 faces the surface of the penetrable seal 343” Radomski [0162]) to hinder the leakage of the liquid aerosol-forming substrate (see figure 3b having liquid aerosol 320 behind seal 343, Radomski).

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference (Thorens US 2013/0306065) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 

Applicant firstly argues (page 1-3):
“In the rejection of claim 22, now incorporated into claim 1, the Office appears to read the prevention of leakage on the smaller pores 3a of Kotary. 
Without conceding the propriety of the above rejection, and solely for the purposes of furthering prosecution, Applicants have amended claim 1 to include "wherein a porosity of the smaller pores at the second end of the capillary element is configured to retain substantially all of the liquid aerosol-forming substrate within 8 the capillary element and the liquid storage portion while allowing passage of an aerosol of the liquid aerosol-forming substrate through the second end of the capillary element based on a capillary action of the smaller pores as fabricated," and contend that the cited art does not disclose or suggest at least the features of amended claim 1. (Emphasis added). 
Kotary discloses a wick 3 to transport a vaporizable liquid to a surface of the wick by capillary action.1 Kotary discloses first and second sections 3a, 3b, with section 3a being a small pore section. Kotary discloses the small pores of section 3a are used to initially release a large amount of vapor, and not refill until a subsequent use, to provide an initial spike of vapor.2 Simply, Kotary discloses a wick designed for different diffusion rates of an evaporated liquid. 
Kotary discloses "[a]nother advantage in using a wick 3 that has a section of small pore size is that the likelihood of liquid spilling or leaking through the wick itself can be decreased" and as cited by the Office, "the small pore section 3 a could be placed where it is most likely to aid in the prevention of spilling or leaking of the liquid through the wick 3."3 (Emphasis added) The Office appears to argue this is sufficient to disclose preventing leakage, however, Kotary merely discloses that a chance or degree of leakage is decreased, and not that leakage is prevented such that substantially all of the liquid is retained. 
As such, the small pores of 3a of Kotary which reduce the likelihood of leakage are completely different from the "porosity of the smaller pores at the second end of the capillary element is configured to retain substantially all of the liquid aerosol-forming substrate within the capillary element and the liquid storage portion while allowing 1 See, e.g., Kotaiy, [0029-33]. 2 See, e.g., Kotaiy, [0036-38]. 3 See, e.g., Kotary, [0045]. 
  passage of an aerosol of the liquid aerosol-forming substrate through the second end of the capillary element based on a capillary action of the smaller pores as fabricated," as required by amended claim 1. 
Even if Kotary discloses prevention of leakage by small pore size, which applicants do not admit, the cited art variously relies on liquid being transported out of the capillary elements to the heater, and thus, one of ordinary skill would not seek to combine the teachings of Kotary and the other cited art as suggested by the Office. 
In sum, without conceding as to any of the Examiner's assertions that are not specifically addressed herein, Applicants note that the cited art, alone or in combination, fails to disclose or suggest claim 1.”.

However Examiner respectfully disagrees because Kotary as noted by Applicant uses smaller pores at the vapor producing end of a wicking component in view of optimizing liquid retention therein the wick, while the degree to which fluid is retained and vaporization is enabled is merely a matter of Ruotine optimization in view of the finite range of pore sizes that would permit satisfactory vaporization and satisfactory fluid retention in view of vapor fluid viscosity and surface tension. In response to applicant's argument that the small leak preventing pores of Kotary are not applicable to Radomski, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this instance the small fluid retaining sizing of pores of Kotary are in addition to Radomski as already modified by Lord -“the porous material may have smaller pores in a region next to the heating element” Lord [0028]), wherein the small fluid retaining pores of Kotary are merely sizing the already gradiented pores which are smaller towards heating element to be of fluid retaining sizing (in view of pre-vapor fluid properties). 
 Therefore the rejection is maintained. 

Applicant secondly argues (page 3):
“Further, Kotary discloses "the initial spike effect is achieved by having a wick 3 that is comprised of at least two sections."4 As such, Kotary does not disclose or suggest use as a unitary capillary element as recited in claim 21. The Office appears to argue that it would be obvious to make integral relying on Lord and MPEP 2144.04. However, Lord is directed at transporting a liquid to be vaporized to a wick as a liquid, while Kotary is directed at gathering a liquid in a section that is not in use, and as such, the claimed limitation would not have been obvious to one of ordinary skill in the art as asserted by the Examiner.”.

However Examiner respectfully disagrees because in response to applicant's argument that the small leak preventing pores of Kotary are not applicable to Radomski, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Kotary is not modifying in providing distinct sections of pores, Lord provides a gradient of pores to efficiently transport and store pre-vapor liquid “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029] while providing a retention of the fluid with the porous structure at the smaller pored end of the gradient “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], Kotary merely more directly states the obviousness of placing small pore sizes for liquid retention where susceptible to leaks “the small pore section 3a could be placed where it is most likely to aid in the prevention of spilling or leaking of the liquid through the wick 3.” [0045]. 
Therefore the rejection is maintained. 

Applicant thirdly argues (page 4):
 “Even assuming arguendo that the cited art could be combined with Radomski in view of Lord (which Applicants do not concede), the Office Action has failed to show how the cited art remedy the deficiencies of the cited art with respect to independent claims 1, 16, and 19. Therefore, claims 5, and 8-15 are patentable over the cited art at least by virtue of their dependency from one of claims 1, 16, and 19.”.

However Examiner respectfully disagrees because Applicant has not disclosed how the rationales provided by Examiner in combinations of prior art are failing to remedy deficiencies. 
Therefore the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharam (US 2012/0024975) and Young (US 2004/0151598) teach the use of graded pore size of a wick for emitting a volatile material to aid a capillary section feeding a porous section, respectively see [0128] Sharam and [0088/0125] Young. Adelson (US 2017/0304563) teaches the use of a reservoir only cartridge 3 configured to be pierced by 25 of vaporizer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/           Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761